Citation Nr: 0301043	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  01-01 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for basal cell 
carcinoma, skin cancer, claimed as secondary to exposure 
to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.J.


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active military service from April 1959 to 
April 1963.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision from 
the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection 
for skin cancer, including as secondary to exposure to 
ionizing radiation.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition 
of this appeal has been completed.  

2.  Basal cell carcinoma was not shown in service, 
disabling to a compensable degree during the first post-
service year, or for many years thereafter.

3.  The probative, competent medical evidence shows that 
the veteran's basal cell carcinoma is not causally related 
to any incident of active service to include in-service 
radiation exposure.  


CONCLUSION OF LAW

Basal cell carcinoma, claimed as secondary to radiation 
exposure, was not incurred in or aggravated by active 
service; nor may it be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2002), 5107(a) (West Supp. 
2002); 38 C.F.R. §§ 3.303(d), 3.307, 3.309(d), 3.311 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records do not show any complaints, 
manifestations, or diagnosis indicative of basal cell 
carcinoma during the veteran's period of active service.  
The April 1963 separation medical examination was normal.

The post-service evidence does not show a diagnosis of 
basal cell carcinoma or malignant tumor, or any 
manifestation thereof, during the initial post-service 
year.  

The post-service medical evidence of record shows the 
veteran has been diagnosed with recurrent basal cell 
carcinoma on numerous occasions.  In October 1991 the 
veteran was seen for a facial skin lesion at the corner of 
his right eye.  It was excised and a biopsy performed.  
The diagnosis was basal cell carcinoma.  

The remaining medical evidence of record shows ongoing 
treatment for recurrent basal cell carcinoma.  He was seen 
for a skin lesion of the right cheek.  The diagnosis was 
history of skin cancer.  

The evidence shows the veteran underwent excision of a 
basal cell carcinoma of the lateral canthus of the right 
eye in December 1996.  A biopsy confirmed the diagnosis of 
basal cell carcinoma.  

The evidence includes a February 1999 opinion from a VA 
physician, which is addressed to the veteran.  The 
physician stated that he could not categorically determine 
that the veteran's lesions were derived from ionizing 
radiation exposure.  He suggested that the veteran file a 
claim for service connection in the event that further 
research does prove a connection.  

In September 1999 the veteran filed his claim for service 
connection for basal cell carcinoma as secondary to 
exposure to ionizing radiation.  At that time the veteran 
withdrew his pending appeal on the issues of service 
connection for a heart condition, a skin condition, and 
heart and lung conditions as secondary to exposure to 
ionizing radiation.  

In April 2000 the veteran was seen for a growing lesion on 
the right temple.  There were also lesions on the right 
side of the scalp and on the left thorax.  Punch biopsies 
confirmed that the lesions on the right temple and the 
left thorax were basal cell carcinomas.  

In May 2000 the examiner noted that the veteran had a 
history of recurrent skin cancer.  The veteran was 
scheduled for excision of these carcinomas later that 
month.  The veteran underwent reexcision of the basal cell 
carcinoma of the right temple in August 2000.  

In April 2000 the RO contacted the Defense Threat 
Reduction Agency (DTRA) and requested verification of the 
veteran's Radiation Risk activity (verification of the 
veteran's dose assessment) while he was stationed aboard 
the USS Monticello.  The veteran claimed he witnessed four 
drops at Enewetak and Christmas Island between April 1962 
and June 1962, and in March 1963 at San Clementy Island.  

Later that month, the DTRA confirmed that the veteran was 
present at Operation Dominic I while he was stationed 
aboard the USS Monticello in 1962.  The DTRA included a 
Dominic I Fact Sheet.  The DTRA stated that a search of 
dosimetry data revealed a recorded dose of 0.125 rem gamma 
for the veteran.  However, the DTRA noted that a recent 
examination of his film badge revealed that the film badge 
did not indicate a positive radiation exposure.  A 
reconstructed dose was 0.0 rem gamma.  This dose has an 
upper bound of 0.0 rem gamma.  The dose to the veteran's 
skin (right cheek) was 0.0 rem.  The DTRA further 
determined that, due to the distance of the veteran's unit 
from ground zero, the veteran had virtually no potential 
for exposure to neutron radiation.  

In June 2000, the RO requested the Director of the 
Compensation and Pension (C&P) Service to refer the dose 
estimates for consideration of disability due to radiation 
exposure.  In July 2000, the Director of the C&P Service 
requested a medical opinion from the Under Secretary for 
Health as to whether the veteran's cancer was due to 
radiation exposure during active service.  

By memorandum dated July 12, 2002, the Chief of VA's 
Public Health and Environmental Hazards Office, who is a 
physician, issued a medical opinion based upon all the 
evidence.  She cited the ionizing radiation dose estimates 
for this veteran that were issued by the DTRA.  She also 
cited supporting medical literature.

The physician reported that skin cancer usually has been 
attributed to ionizing radiation at high doses, e.g., 
several hundred rads.  The physician also reported that 
excess numbers of basal cell cancers also have been 
reported in skin which received estimated doses of 9-12 
rads in margins of irradiated areas.  The physician 
concluded that "in our opinion it is unlikely that the 
veteran's basal cell skin cancer can be attributed to 
exposure to ionizing radiation in service."

In July 2000 the Director of the C&P Service notified the 
RO of the findings and conclusions of the Chief, Public 
Health and Environmental Hazards Office.  The Director 
concluded that "[i]n light of this opinion, this Service 
finds that it is unlikely that the veteran's basal cell 
skin cancer can be attributed to ionizing radiation in 
service."  


Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in 
active military service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  Where there is a chronic disease shown as such in 
service or within the presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at 
any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (2002).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease 
in service there is required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease 
to a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2002).  

If not shown in service, service connection may be granted 
for a malignant tumor if shown disabling to a compensable 
degree during the first post-service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

The United States Court of Appeals for Veterans Claims 
(CAVC) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002).  


Specific Criteria Pertaining to Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during 
service can be demonstrated by three different methods.  
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).  First, there are 
certain types of cancer that are presumptively service 
connected when specific to radiation-exposed veterans.  
38 U.S.C.A. § 1112(c) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.309(d) (2002).  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311 (2002).  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) 
(2002) when it is established that the disease diagnosed 
after discharge was otherwise incurred during active 
service, including as a result of exposure to radiation.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of that section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject 
to presumptive service connection to those specified in 
section 3.309(d)(2). 

As to the second method, the provisions of 38 C.F.R. 
§ 3.311 provide for development of claims based on a 
contention of radiation exposure during active service and 
post-service development of a radiogenic disease.  

The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation exposed veterans or 
their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 
(Fed. Cir. 1997).  38 C.F.R. § 3.311 essentially states 
that, in all claims in which it is established that a 
radiogenic disease first became manifest after service, 
and it is contended that the disease resulted from 
radiation exposure, a dose assessment will be made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory 
time period when the diseases must become manifest.  
38 C.F.R. § 3.311(b)(5).  In addition, 
subsection 3.311(b)(4) provides that, even if the claimed 
disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will 
still be considered, or developed, pursuant to 38 C.F.R. 
§ 3.311 if the veteran cites or submits competent 
scientific or medical evidence that the claimed disease is 
radiogenic.  


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, and 
supercedes the decision of CAVC in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that 
is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A § 5103A (West 
Supp. 2002)).  

However, nothing in section 5103A precludes VA from 
providing such assistance as the Secretary considers 
appropriate.  38 U.S.C.A. § 5103(g) (West Supp. 2002).  
Accordingly, the Secretary determined that some limited 
assistance was warranted to claimants attempting to reopen 
claims.  In particular, the Secretary determined that VA 
should request any existing records from Federal agencies 
or non-Federal agency sources, if reasonably identified by 
the claimant, in order to assist the claimant in reopening 
his or her claim.  66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement 
many of the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  These 
new regulations, which in pertinent part are effective as 
of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  However, although the CAFC 
appears to have reasoned that the VCAA may not 
retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding 
that question at this time.  See Bernklau v. Principi, No. 
00-7122 (Fed. Cir. May 20, 2002); Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 
appears to hold that the VCAA is retroactively applicable 
to claims pending on the date of its enactment.  Further, 
the regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by 
VA as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board 
will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of 
its enactment.

In the case at hand, the Board is satisfied that the duty 
to notify and the duty assist have been met under the new 
law.  

In November 2001, the RO notified the veteran of the 
enactment of the VCAA.  The RO advised him to identify any 
evidence not already of record, and to complete 
authorization forms (VA Forms 21-4142) as needed for the 
release of any such evidence pertaining to the issue 
currently on appeal.  The RO advised the veteran that it 
would obtain such records if their release was authorized.  
In doing so, the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided 
by the veteran, and which would be provided by VA; the RO 
advised that it would obtain all evidence identified 
and/or authorized for release by the veteran.  38 C.F.R. 
§ 5103(a) (West Supp. 2002); see Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claim.  In particular, through the 
issuance of the July 2000 rating decision and the December 
2002 statement of the case (SOC), he has been given notice 
of the requirements of service connection as well as 
service connection based on exposure to ionizing 
radiation.  Moreover, in a March 2002 supplemental 
statement of the case (SSOC), the RO provided the full 
text of the new evidence-development regulation, 38 C.F.R. 
§ 3.159.  The RO also provided the veteran with the 
reasons his claim could not be granted based upon the 
evidence of record.  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  It appears that all obtainable 
evidence identified by the veteran relative to his claim 
has been obtained and associated with the claims folder, 
and that neither he nor his representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for an equitable disposition of 
this appeal.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 
38 C.F.R. § 3.159(b)).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The duty to assist has been satisfied because the RO has 
made reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him, as well as 
authorized by him to be obtained.  

Service medical records have been obtained.  All available 
VA medical treatment records have been obtained, as well 
as summaries of such treatment.  The evidence also 
includes a February 1999 VA medical opinion.  In his 
notice of disagreement the veteran stated that he received 
post-service treatment for skin cancer of the left side of 
the face from 1971 to 1973 at the Prescott VA medical 
center.  The RO requested these records from that facility 
but they could not be located.  In this case, such records 
would not change the outcome because they are dated many 
years after service and the post-service evidence already 
establishes that the veteran has basal cell carcinoma.  

With respect to development pursuant to 38 C.F.R. § 3.311, 
the Defense Threat Reduction Agency provided a dose 
assessment for this veteran in June 2000.  

Pursuant to 38 C.F.R. § 3.311(b), (c), the claim was 
referred to the Under Secretary for Health and the Under 
Secretary for Benefits for consideration of the claim.  
The record contains the Under Secretary for Health's and 
Under Secretary for Benefits' findings.  

The Board further finds that the Under Secretary for 
Benefits provided a complete rationale for his conclusion, 
concurring with the Under Secretary for Health's finding 
that there was no reasonable possibility that the 
veteran's cancer is related to in-service radiation 
exposure.  

In July 2000, the Under Secretary for Benefits made it 
clear that the evidence had been reviewed in its entirety, 
and specifically took note of the various instances of 
radiation exposure in the record; the Under Secretary is 
not required to specifically refer to the factors listed 
in 38 C.F.R. § 3.311(e) in making that determination.  See 
Hilkert v. West, 12 Vet. App. 145, 149-150 (1999).  

In addition to reviewing the record, the Under Secretary 
for Benefits also specifically noted the Under Secretary 
for Health's medical opinion and the evidence used by the 
Under Secretary for Health in reaching the opinion, 
through the Chief of VA's Public Health and Environmental 
Hazards Office.  Therefore, the Board finds that the Under 
Secretary for Benefits' rationale is complete, and a 
remand to obtain another opinion from the Under Secretary 
for Benefits is not necessary.  See Stone v. Gober, 
14 Vet. App. 116, 120 (2000).  

Thus, the Board finds that there is ample medical evidence 
on file upon which a determination can be made at this 
time.  Therefore, remand or deferral for the scheduling of 
a VA examination is not required.  38 U.S.C.A. § 5103A(d) 
(West 1991 & Supp. 2002).  

Finally, the evidence shows that RO considered the 
veteran's claim under the provisions of the VCAA in the 
March 2002 SSOC.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the 
extent possible; no further assistance to the veteran in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law 
and the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 
38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

In determining whether documents submitted by a veteran 
are credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 
7 Vet. App. 498, 511 (1995); see also Pond v. West, 
12 Vet. App. 341, 345 (1999) (observing that, in a case 
where the claimant was also a physician, and therefore a 
medical expert, the Board could consider the appellant's 
own personal interest); citing Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (holding that while interest in 
the outcome of a proceeding "may affect the credibility of 
testimony it does not affect competency to testify." 
(citations omitted)).  

The Board first notes that the veteran is not entitled to 
presumptive service connection based upon 38 C.F.R. 
§ 3.309(a) or (d).  The record does not show that the 
veteran has been diagnosed with a presumptive disease 
(malignant tumor) under section 3.309(a).  However, even 
if his recurrent basal cell carcinoma is considered a 
presumptive disease under section 3.309(a), such disorder 
was not diagnosed, and did not otherwise become manifest, 
within one year after discharge.  

The veteran does not contend that he had manifested or had 
been diagnosed with basal cell carcinoma during active 
service or during the initial post-service year.  It is 
not disputed that the veteran was diagnosed with more than 
one year after separation from service.  The medical 
evidence of record first shows a diagnosis of basal cell 
carcinoma in 1991.  

Second, in order to be entitled to presumptive service 
connection under 38 C.F.R. § 3.309(d), the veteran must 
have been diagnosed with a presumptive disease.  Basal 
cell carcinoma is not one of the presumptive diseases 
listed in 38 C.F.R. § 3.309(d).  

Therefore, presumptive service connection for basal cell 
carcinoma under 38 C.F.R. § 3.309 is not warranted.  

Service connection under 38 C.F.R. § 3.311 is also not 
warranted.  The veteran has contended that his recurrent 
basal cell carcinoma or skin cancer resulted from 
radiation exposure while stationed aboard the USS 
Monticello.  The veteran claimed he witnessed four drops 
at Enewetak and Christmas Island between April 1962 and 
June 1962, and in March 1963 at San Clementy Island.  He 
contends that his skin cancer is a direct result of his 
radiation exposure.  

The DTRA confirmed that the veteran was present at 
Operation Dominic I while he was stationed aboard the USS 
Monticello in 1962.  The DTRA stated that a search of 
dosimetry data revealed a recorded dose of 0.125 rem gamma 
for the veteran.  However, the DTRA noted that a recent 
examination of his film badge revealed that the film badge 
did not indicate a positive radiation exposure.  The DTRA 
provided a scientific dose reconstruction that the veteran 
would have received a most probable dose of 0.0 rem gamma, 
with an upper bound of 0.0 rem gamma.  

In this regard, with all due respect for the sincerity of 
his views, the veteran's own opinions and statements that 
recurrent basal cell carcinoma or skin cancer resulted 
from in-service radiation exposure are not competent 
evidence in this case.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

The Board notes that service connection may be granted on 
a direct basis under 38 C.F.R. § 3.303(d), when it is 
established by competent evidence that the disease 
diagnosed after discharge is the result of exposure to 
radiation during active service.  Combee, 34 F.3d at 1044.  

The determinative issue in this case is whether the post-
service development of basal cell carcinoma or skin cancer 
in 1991 is due to the radiation exposure during active 
service.  This issue is medical in nature and requires 
competent medical evidence.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993)

The most probative evidence of record on this issue is the 
July 12, 2002 medical opinion from the Under Secretary for 
Health.  A physician, the Chief of the Public Health and 
Environmental Hazards Office, issued the medical opinion 
based on all the evidence.  She cited the ionizing 
radiation dose estimates for this veteran that were issued 
by the DTRA.  She also cited supporting medical 
literature.  

The physician reported that skin cancer usually has been 
attributed to ionizing radiation at high doses, e.g., 
several hundred rads.  The physician also reported that 
excess numbers of basal cell cancers also have been 
reported in skin which received estimated doses of 9-12 
rads in margins of irradiated areas.  The physician 
concluded that "in our opinion it is unlikely that the 
veteran's basal cell skin cancer can be attributed to 
exposure to ionizing radiation in service."





The Under Secretary for Benefits concluded, based upon the 
findings of the Under Secretary for Health, that "[i]n 
light of this opinion, this Service finds that it is 
unlikely that the veteran's basal cell skin cancer can be 
attributed to ionizing radiation in service."  

The only other competent medical evidence of record 
addressing this issue is the February 1999 statement from 
the VA physician.  However, this physician did not relate 
the veteran's skin cancer to in-service radiation 
exposure.  This physician stated that he could not 
categorically determine that the veteran's lesions were 
derived from ionizing radiation exposure. 

The above medical findings and opinions are the only 
competent medical evidence addressing the issue on appeal.  
The record does not contain competent medical evidence of 
a link between the veteran's basal cell carcinoma or skin 
cancer and radiation exposure during active service.  

There are no probative medical opinions otherwise 
indicating a link between his basal cell carcinoma or skin 
cancer and military service.  In general, there is no 
medical or lay evidence, including from the veteran (the 
veteran's only contention on appeal has been that the 
disease resulted from exposure to radiation), indicating 
that the veteran's disability is otherwise related to 
service (i.e., linked to service through some manner other 
than radiation exposure).  

For these reasons and bases, and following a complete 
review of the record, the Board finds that the evidence 
does not establish that the veteran's basal cell carcinoma 
or skin cancer is related to his exposure to radiation 
during service.  Based upon a full review of the record, 
the Board finds that the evidence is not so evenly 
balanced as to require application of the benefit of the 
doubt in favor of the veteran.  Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).






ORDER

Service connection for basal cell carcinoma or skin 
cancer, claimed as secondary to exposure to ionizing 
radiation, is denied.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

